DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 1/10/22.

Claim Objections
Claims 1-18 and 20 are objected to because of the following informalities:  

Claims 1 and 10 are objected for to lacking proper antecedent basis.  Both claims recite “an autonomous vehicle” twice. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”
Dependent claims are likewise objected to.

Claims 2, 11, and 20 are objected to for lacking proper antecedent basis.  The claims recite “an input from the operator” where “a test input profile” based on an operator selection is recited in the first claim.  If these are the same selections/inputs they must have consistent terminology. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Claims 7 and 16 are objected for to lacking proper antecedent basis.  Claim 7 recites “an electronic device located remotely from the autonomous vehicle” and claim 16 recites “a second electronic device located remotely from the autonomous vehicle” while both preceding independent claims recite “an electronic device located remotely from the autonomous vehicle” as well as “an electronic device”. If there are only two electronic devices then they should be properly labeled as a first and second device, one located remotely from the autonomous vehicle and then subsequent iterations should utilize “the” or “said” for proper antecedent basis.  The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.” Due to the discrepancy, the claims are being interpreted as having only two different electronic devices, one onboard and one located remotely from the AV.

Claim 20 is further objected to for improper claim dependency.  Claim 20 is dependent upon itself, following the trending of the other claim sets, it appears that claim 20 should be dependent upon claim 19 and is being interpreted as such.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundsgaard (US 2019/0031201) in view of Pfeil (US 2020/0356845).

Regarding claims 1, 10, and 19, Lundsgaard discloses a system for testing autonomous vehicle features and driver response including a system for testing an autonomous vehicle, the system comprising: an on-board computing system of an autonomous vehicle comprising an electronic device; and a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the electronic device to (¶5): 
obtain a list of one or more required tests the autonomous vehicle is to run, wherein each of the one or more required tests is part of a commissioning process for the autonomous vehicle (¶46 and ¶78 -  selection of one or more autonomous driving features to test corresponding to the recited list of one or more required tests the autonomous vehicle is to run where testing to determine appropriate insurance rate corresponding to the recited commissioning process for the autonomous); 
cause the list to be displayed on a display device of the autonomous vehicle (¶46 - a visual prompt requesting user selection of one or more autonomous driving features to test on a graphical user interface (GUI) display on a touchscreen display, a non-touchscreen display, a head-up display in a vehicle 110); 
receive a selection of a selected test from an operator of the autonomous vehicle (¶47 - user may provide his or selection via, for example, physical buttons or controls (e.g., via a keyboard, via vehicle buttons or control dials, etc.), touchscreen selections, spoken commands, and the like); 
receive a test input profile associated with the selected test, wherein the test input profile comprises one or more instructions for the autonomous vehicle to execute to perform the selected test (¶63 and Fig. 3 – element 315 determination of which features to test and which features to disable during the test corresponding to the recited test input profile); 
cause the autonomous vehicle to execute at least a portion of the one or more instructions of the test input profile (¶65 and Fig. 3 – element 325 the computing device may deactivate or adjust parameters of the one or more autonomous driving features associated with the selected test); 
log response data to one or more log files, wherein the response data comprises data associated with the autonomous vehicle's response to executing the at least a portion of the one or more instructions (¶68-70 – vehicle and driver responses are measured and logged during the tests); 
during execution of the one or more test instructions, generate metadata associated with the selected test, wherein the metadata comprises a start timestamp that corresponds to a time when the selected test begins and an end timestamp that corresponds to a time when the selected test ends (¶53 and ¶70-75 – the test time period(s), and/or the testing frequency may be stored by the computing device in one or more databases where the testing time periods include start and end timestamps used to determine total compiled score corresponding to the recited metadata including data logs of the generated tests); 
log the metadata to the one or more log files (¶75 and Fig. 3 – Data logs of the generated tests to determine total compiled score corresponding to the recited metadata); 
transmit at least a portion of the one or more log files to an electronic device located remotely from the autonomous vehicle (¶70 - Data logs of the generated tests (e.g., simulated events) and the driver's response thereto (e.g., response time and actions) may be recorded and stored at a data storage location of the vehicle 110 or mobile device 116 and/or transferred to another data storage location, such as a remote storage location (e.g., autonomous vehicle drive test server 150)); and 
receive parameters representing physical properties of vehicle motion that were identified for a plurality of models that are to be relied upon by the on-board computing system for autonomous motion control of the autonomous vehicle, the parameters being identified based on at least one segment of the response data associated with a timestamp falling within a range defined by the start and end timestamps associated with the selected test (¶75-79 and Fig. 3 – elements 350-360 generating the score of the test to determine safety levels of different maneuvers corresponding to the recited receiving parameters representing physical properties of the vehicle motion identified for a plurality of models relied upon by the on board computing system for autonomous motion control taken during the testing time period corresponding to the recited identified based on at least one segment of response data with a timestamp falling within a range between the start and end timestamps of the selected test).
While Lundsgaard does disclose adjusting an insurance model based on the testing, it does not explicitly disclose the testing as part of a commissioning process however Pfeil discloses an autonomous vehicle training system including training the machine learning system to optimize parametric function models corresponding to the recited autonomous vehicle commissioning (¶68). The combination of the system for testing autonomous vehicle features and driver response of Lundsgaard with the autonomous vehicle training system optimization of Pfeil fully discloses the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for testing autonomous vehicle features and driver response of Lundsgaard with the autonomous vehicle training system of Pfeil in order to optimize machine learning systems for better vehicle processing and control capabilities (Pfeil - ¶68).

Regarding claims 2, 11, and 20, Lundsgaard further discloses in response to receiving an input from the operator, cause the autonomous vehicle to operate at a test speed associated with the selected test (¶44 – options for driver to choose corresponding to the recited in response to receiving input from the operator causing the vehicle to adjust autonomous speed control for the test duration corresponding to the recited cause the autonomous vehicle to operate at a test speed associated with the selected test).

Regarding claims 3 and 12, Lundsgaard further discloses the metadata comprises a test type associated with the selected test (¶70-76 – data logs of the generated tests for determining scores corresponding to the recited metadata associated with each type of maneuver and/or test).

Regarding claims 4 and 13, Lundsgaard further discloses the metadata comprises an indication that the selected test is part of the commissioning process (¶46 and ¶78 -  selection of one or more autonomous driving features to test corresponding to the recited list of one or more required tests the autonomous vehicle is to run where testing to determine appropriate insurance rate corresponding to the recited commissioning process for the autonomous vehicle).
While Lundsgaard does disclose adjusting an insurance model based on the testing, it does not explicitly disclose the testing as part of a commissioning process however Pfeil discloses an autonomous vehicle training system including training the machine learning system to optimize parametric function models corresponding to the recited autonomous vehicle commissioning (¶68). The combination of the system for testing autonomous vehicle features and driver response of Lundsgaard with the autonomous vehicle training system optimization of Pfeil fully discloses the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for testing autonomous vehicle features and driver response of Lundsgaard with the autonomous vehicle training system of Pfeil in order to optimize machine learning systems for better vehicle processing and control capabilities (Pfeil - ¶68).

Regarding claims 5 and 14, Lundsgaard further discloses log as part of the metadata one or more annotations received from the operator during execution of the selected test (¶70 - Data logs of the generated tests (e.g., simulated events) and the driver's response thereto where driver’s response corresponding to the recited one or more annotations received from the operator during the execution of the selected tests.  Own specification ¶59 discloses “annotations may include one or more notes, comments, or other inputs relating to the autonomous vehicle's performance or operation during execution of the selected test” where driver’s responses include operator inputs).

Regarding claims 6 and 15, Lundsgaard further discloses detect one or more operation interventions that occur during execution of the one or more test instructions; and log data associated with each operation invention as part of the metadata (¶8 - generate a data log comprising an indication of the driving test, the driver's response time, and the actions taken by the driver during the driving test where actions taken by the driver corresponding to the recited interventions).

Regarding claims 7 and 16, Lundsgaard further discloses an electronic device located remotely from the autonomous vehicle, at least a portion of the received response data and at least a portion of the metadata in one or more data stores (¶70 - Data logs of the generated tests (e.g., simulated events) and the driver's response thereto (e.g., response time and actions) may be recorded and stored at a data storage location of the vehicle 110 or mobile device 116 and/or transferred to another data storage location, such as a remote storage location (e.g., autonomous vehicle drive test server 150)).

Regarding claims 8 and 17, Lundsgaard further discloses detect metadata associated with the selected test; identify the at least one segment of the response data using contents of the metadata; and execute one or more parameter identification algorithms on the at least one segment of the response data to identify the parameters for the plurality of models (¶70-75 and Fig. 3 -  Data logs of the generated tests corresponding to the recited metadata associated with selected tests to generate driver score based on that data corresponding to the recited identifying of at least one segment of the response data from the metadata used to execute parameter identification algorithms to identify parameters for the plurality of models).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lundsgaard (US 2019/0031201) in view of Pfeil (US 2020/0356845), as applied to claims 8 and 17 above, further in view of Mou (US 2019/0011927).

Regarding claims 9 and 18, Lundsgaard does not explicitly disclose utilizing a cost function for determining parameter values however Mou discloses an autonomous vehicle parameter calibration system including further identify a value for at least one of the parameters that minimizes a cost function determined for a respective model of the plurality of models, where the cost function is at least partially defined by a difference between a measured value contained in the at least one segment and a value output from the respective model (¶80 - transformation parameters that minimize the cost corresponding to the recited identifying a value for a parameter that minimizes a cost function by minimizing the cost of transforming between camera and lidar reference frames across all of the paired data sets by determining values for the conversion parameters that minimizes the overall cost in terms of the differences between a transformed location and the actual location of a correlated edge feature corresponding to the recited cost function defined by the difference between measured and modeled outputs).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for testing autonomous vehicle features and driver response of Lundsgaard in view of Pfeil with the parameter calibration system of Mou in order to increase accuracy of precision of the sensor processing data (Mou - ¶82)

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Skola (US 10,556,703) discloses a predictive vehicle performance system including the use of comparing the difference between current and expected values to adjust parameters utilizing a cost function in aircraft, a spacecraft, an autonomous vehicle, a ground-based vehicle, a water-based or underwater vehicle, a subsurface or subterranean vehicle, a satellite, an aeronautical platform, or in a non-vehicle application such as a stationary communications, sensing, or testing system, a ground-based display system, an air traffic control system, a radar system, a virtual display system (Col 3, line 52- Col 4, line 7 and Col 10, lines 57-67).

Zhao et al. (US 2021/0165375) discloses a system for minimizing the difference between approximated and predicted parameter sets utilizing a cost function to update an auxiliary parameter (Claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J. REDA/Examiner, Art Unit 3665